J-S55043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE MATTER OF: ADOPTION OF:             :   IN THE SUPERIOR COURT OF
    M.L.K..                                    :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: N.S.K., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 695 WDA 2020

                  Appeal from the Decree Dated June 12, 2020
       In the Court of Common Pleas of Cambria County Orphans' Court at
                             No(s): 2020-209 IVT


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED DECEMBER 29, 2020

        N.S.K. (“Mother”) appeals from the decree dated and entered June 12,

2020, granting the petition, filed by Cambria County Children and Youth

Service (“CYS” or the “Agency”), seeking to involuntarily terminate Mother’s

parental rights to M.L.K. (“Child”) (born in June of 2017), her minor, female

child with J.S. (“Father”), pursuant to the Adoption Act, 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b).1 We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The trial court involuntarily terminated the parental rights of Mother and
Father (collectively, the “Parents”), on the same date. Father has not
appealed the termination of his parental rights, nor has he filed a brief in this
appeal.
J-S55043-20


       On February 26, 2020, CYS filed the petition to involuntarily terminate

Mother’s and Father’s parental rights to Child pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b).            On March 17, 2020, the trial court

appointed Attorney Suzann Lehmier as Child’s guardian ad litem and legal

interests counsel (“GAL/Counsel”).2            On May 14, the trial court appointed

attorney Sydney Maurer to represent Mother.            Father proceeded pro se.




____________________________________________


2 In In re Adoption of L.B.M., 639 Pa. 428, 161 A.3d 172 (2017) (plurality),
our Supreme Court held that 23 Pa.C.S. § 2313(a) requires the appointment
of counsel to represent the legal interests of any child involved in a contested
involuntary termination proceeding. The Court defined a child’s legal interests
as synonymous with his or her preferred outcome. In In re T.S., 648 Pa.
236, 192 A.3d 1080 (2018) (filed August 22, 2018), the Supreme Court held
that the trial court did not err in allowing the children’s GAL to act as their sole
representative during the termination proceeding because, at two and three
years old, they were incapable of expressing their preferred outcome. The
Court explained, “if the preferred outcome of the child is incapable of
ascertainment because the child is very young and pre-verbal, there can be
no conflict between the child’s legal interests and his or her best interests; as
such, the mandate of Section 2313(a) of the Adoption Act that counsel be
appointed ‘to represent the child,’ 23 Pa.C.S. § 2313(a), is satisfied where the
court has appointed an attorney-[GAL] who represents the child’s best
interests during such proceedings.” Id. at 257, 192 A.3d at 1092-1093.

       Here, Child was almost three years old at the time of the hearing. The
trial court determined there was no conflict between Child’s legal interests and
best interest. See Trial Court Opinion, 6/12/20, at 1-2. We do not comment
on the quality of the GAL/Counsel’s representation of Child. See In re:
Adoption of K.M.G., 219 A.3d 662, 669 (Pa. Super. 2019) (en banc) (filed
September 13, 2019) (holding that this Court has authority only to raise sua
sponte the issue of whether the trial court appointed any counsel for the child,
and not the authority to delve into the quality of the representation) (affirmed,
___ A.3d___ (Pa., filed November 10, 2020).


                                           -2-
J-S55043-20


      The trial court set forth the following factual background and procedural

history of this appeal.

      3. CYS started services in December of 2017 for the following
      reasons:

          A. [Mother] was then 16 years old and a dependency
          petition had been filed in the interest of [Mother] on that
          date.

          B. [Mother] refused to take her prescribed mental health
          medication.

          C. [Mother] refused to meet with and cooperate with the
          potential service providers.

          D. [Mother] was relying upon her caregivers (her great-
          grandfather and her mother) to provide basic care for the
          child, refusing to take the initiative to do such basic tasks
          as feeding the baby or changing her diaper.

          E. The bond between [Mother] and the child appeared to
          be weak and [Mother] appeared content to have others
          care for the child.

          F. [Mother] had allowed inappropriate individuals to be
          around the child.

          G. There were reports that during visits with the child[,
          Mother] spoke on the phone with others while others cared
          for the child.

          H. [Father] lived in Florida and CYS had attempted to make
          contact with him without success (Petitioner’s Exhibit 5).

      4. Pursuant to a petition averring dependency, the Juvenile Court
      held a hearing on January 29, 2018 and issued an order that same
      date finding the child to be dependent, placing the child and her
      biological mother, a minor, in foster care together in the same
      home. The placement goal was return child to parent. [Mother]
      was ordered to actively participate, regularly attend, and
      successfully complete parenting skills classes and demonstrate
      her understanding of the skills and recommendations learned in

                                      -3-
J-S55043-20


     the parenting classes by using them within the home, and she was
     to fully cooperate with Teen Parenting, Justice Works Nurturing
     Parent, Nulton Diagnostic Family Based, and Northwestern Human
     Services. [Father] was, and remained, in Florida and had no
     contact with the child.

     5. Dennis Kashurba, a licensed psychologist, evaluated [Mother]
     on February 19, 2018. The purpose of the evaluation was to
     gather information pertinent to ascertaining what types of
     services would be appropriate to facilitate the possible
     reunification of [Mother] with her infant daughter (at that time
     eight months old).     After reviewing [Mother’s] records, Mr.
     Kashurba noted in his report that:

        “In mid-December 2017, [Mother] refused to take the
        medication she was prescribed at Nulton Diagnostic. She
        was subsequently discharged unsuccessfully from Nulton
        Diagnostic.       She reportedly had prior trials of
        antidepressant medication. Her history is also significant
        for engaging in self-mutilation in the form of cutting her
        left wrist and forearm. Numerous superficial scars were
        observed during the course of the evaluation today. As a
        result of these concerns, the custodial grandfather was
        described at [sic] being at his “wits end” with [Mother].
        This led to his indicating he can no longer control her since
        she engaged in tantrum behavior and would sometimes
        become physically aggressive to those in the home. Of
        additional concern was the interaction and the bond
        between [Mother] and [Child], which was described as
        being “very minimal” and typically lasted only for short
        durations.      [Mother’s] tantrum behaviors reportedly
        occurred whenever she was not permitted go to her
        friend’s house or was requested to do something of a
        responsible nature or to refrain from engaging in some
        activity.

            [Mother] has been the recipient of numerous
        interventions, including the aforementioned medication
        management at Nulton Diagnostic, as well as Family Based
        services through Nulton Diagnostic. However, CYS records
        indicate that it was the opinion of the Family[-]Based
        service providers that the mother and the child both need
        to be placed. Additionally, [Mother] has received services
        from Nurse Family Partnership and Justice Works Nurturing

                                    -4-
J-S55043-20


        Parent Program. Both of these have documented that
        [Mother] rarely cares for the needs of [Child] and often
        hands the child over to others to care for her needs.”

           Mr. Kashurba administered several standardized tests to
     [Mother]. She has an IQ of 77. Her scores on the standardized
     tests showed that she had a normal 9- to 10-year-old
     development and within the upper half of the borderline range.
     On the Parent Behavior rating scale, the foster mother rated
     [Mother] as being significant across all six of the measurements
     of that instrument. In his conclusion, Mr. Kashurba opines that
     “the total information available at the present time indicates that
     [Mother’s] cognitive and academic deficiencies make the
     prognosis poor for her learning and independently implementing
     appropriate parenting strategies to guarantee the best interests
     of her daughter.”

           Mr. Kashurba’s diagnostic impressions list Parent/Child
     Relational Problem, Relational Problem NOS [Not Otherwise
     Specified], Unspecified Disruptive Impulse Control Disorder, High
     Expressed Emotional Level within Family, Borderline Intellectual
     Functioning, Borderline Personality Traits with Dependent
     Features (Petitioner's Exhibit 8).

     6. The Juvenile Court conducted a Permanency Review Hearing on
     July 25, 2018 and issued its order on August 7, 2018[,]
     determining that [Mother] had been only minimally compliant with
     the Permanency Plan in that she had not been able to demonstrate
     that she was able to independently manage her mental health or
     maintain her mental health. Further, she had not been able to
     demonstrate that she is learning and maintaining parenting skills.
     She had made minimal progress towards alleviating the
     circumstances which necessitated the original placement.

     . . . The goal remained return to parent with a concurrent
     placement plan of adoption.

     7. A Permanency Review Hearing was held on December 19, 2018,
     with the Juvenile Court’s order entered on January 2, 2019.
     Again, the [trial court] found that [Mother] had only minimal
     compliance with the Permanency Plan, and had made only minimal
     progress towards alleviating the circumstances which necessitated
     the original placement. . . . The current placement goal was to


                                    -5-
J-S55043-20


     return the child to parent. The concurrent placement plan for the
     child was adoption.

     8. Another Permanency Review Hearing was held on June 10,
     2019, with the Juvenile Court's order entered on June 19, 2019.
     The [trial court] noted that the child appeared to be happy in her
     foster home and was bonded to her foster family. Further, [the
     court noted] that she was too young to share her views in any
     coherent way. This time the [trial court] found that [Mother]
     made moderate compliance with the Permanency Plan and that
     she now attends visits with her daughter, but still struggles to
     effectively care for her. The [trial court] also found moderate
     progress towards alleviating the circumstances which necessitated
     the original placement as to [Mother].

           . . . The child had now been in placement for 17 months.
     The [trial court] determined that [Mother] should continue to be
     compliant with her mental health treatment at Nulton Diagnostic
     and to continue to actively participate, regularly attend, and
     successfully complete the parenting skills classes.

     9. Mr. Kashurba again evaluated [Mother] on September 23,
     2019. After noting [Mother’s] prior treatment at Nulton Diagnostic
     and prior diagnoses, he noted a reference to [Mother’s] having
     experienced possible dissociative episodes, as well as claiming a
     29-year-old alter ego named Sally was responsible for rough
     treating of her daughter while in [Mother’s] care. Of particular
     note is the April 24, 2018 comment by her treating psychiatrist at
     Nulton Diagnostic that she “continues to seemingly dissociate at
     times, bordering on psychosis.” The psychiatrist also noted that
     she had “significant concerns about her safety around the infant
     and the foster mother confirmed she is doing all of the direct
     care.”

           [Mother] was given the Basic Personality Inventory,
     Parenting Stress Index, and Aggression Questionnaire. There
     were no significant elevations on the Parenting Stress Index, nor
     the Aggression Questionnaire.      However, two areas on the
     Personality Inventory showed significant elevation: Denial and
     Thinking Disorder. Mr. Kashurba noted that this area of elevation
     tends to be consistent with some of the aforementioned concerns
     from her prior mental health treatment.         He noted in his
     conclusion that [Mother] has adequate intellectual ability to learn
     appropriate parenting strategies to ensure the best interests of

                                    -6-
J-S55043-20


     the child, and at that time appeared to be free of any major
     affective spectrum disorder symptomology that had been the case
     prior to her resuming psychiatric treatment. He goes on to state:

             “Thus, this would seem to be the optimal opportunity
        for providing [Mother] with the types of services that will
        give her the best opportunity to demonstrate her ability to
        function at some time in the future as a primary figure for
        her daughter” (Petitioner's Exhibit 9).

                                    ***
     11. The last Permanency Review Hearing was held on November
     27, 2019, with an order entered on December 18, 2019. The
     Juvenile Court found that the parents had made only minimal
     progress with the Permanency Plan and that neither consistently
     attend[ed] visits nor followed through with the services provided.
     . . . The placement goal was changed to adoption. The child had
     now been in placement for 22 months. The [trial court] further
     found that CYS had made reasonable efforts to finalize the
     Permanency Plan in effect for this child[,] and that CYS need not
     make any further reasonable efforts to return the child to her
     parents. The Juvenile Court found that reunification of the child
     with her parents was not an appropriate option[,] as it would not
     be in the child’s best interest to make further attempts at
     reunification.

     12. Services rendered to the parents, primarily to [Mother], as
     [Father] was for most of this time in Florida, include:

        * CYS caseworker services;

        * Nulton Diagnostic medication management and
        counseling;

        * Merakey Family Finding and Engagement;

        * Justice Works Nurturing Parenting;

        * Merakey foster care;

        * Psychological evaluations by Dennis Kashurba;
        3).

        * Johnstown Christian Home independent living;

                                   -7-
J-S55043-20



         * The Meadows psychiatric hospitalization;

         * CYS Social Work Services (Petitioner’s Exhibit 3).

Trial Court Opinion, 6/12/20, at 2-11.

      On June 1, 2020 and June 3, 2020, the trial court held evidentiary

hearings on the petition. At the hearing on June 1, 2020, CYS presented the

testimony of Kathy Pitman, CYS social worker; Dennis Kashurba, a

psychologist who testified as a stipulated expert in psychology and who

performed psychological evaluations of the Parents; Brooke Schreyer, the

program director for JusticeWorks Youth Care; Jessica Mills, a CYS social

worker; and Dorothy Wyatt, who is employed by Christian Home of Johnstown

and worked with Mother on everyday living skills. N.T., 6/1/20, at 5, 46-48,

81-82, 99-100, and 115. Father testified on his own behalf, questioned by

the trial court on direct examination. Id. at 123. Mother testified on her own

behalf. Id. at 146.

      At the hearing on June 1, 2020, CYS social worker, Ms. Pitman, testified

that Mother: has been unable or unwilling to rectify any of her mental health

needs and adequately be trained in her parenting abilities; does not have

housing for herself; has been unable to care for herself, although she has

become an adult; and has no plan. N.T., 6/1/20, at 29. Ms. Pitman believed

that the severance of any bond between Mother and Child would not

detrimentally impact Child. Id. at 29-30. In fact, Ms. Pitman testified that

severing any bond between Child and Mother would promote Child’s

                                    -8-
J-S55043-20


developmental, physical and emotional needs, because Child would have

consistency in her life and her pre-adoptive foster family would meet those

needs. Id. at 30. Ms. Pitman testified that Child will have the ability to bond

with her pre-adoptive foster family in the future, as she had been placed with

them for more than two years, and she is currently bonded with the family.

Id.

       CYS’s expert psychologist, Mr. Kashurba, testified that Mother has

adequate intellectual ability to learn appropriate parenting strategies. Id. at

67.   He stated that Mother appeared to be free from any major affective

spectrum symptomatology that had been the case prior to her resuming

psychiatric treatment.    Id.   Mr. Kashurba further testified that Mother’s

emotion and behavior appear to have stabilized considerably since she

resumed psychiatric treatment and since Father had returned to Pennsylvania

after living in Florida for a few years. Id. Mr. Kashurba testified that there is

an optimal opportunity to provide Mother with services that would give her

the best opportunity to demonstrate her ability to function at some point in

the future as the primary caregiver for Child. Id. Mr. Kashurba stated that

Mother does not appear to have any drug/alcohol use disorder that would

adversely affect her ability to benefit from the services provided to her. Id.

Mr. Kashurba testified that Mother had a diagnostic impression of parent-child

relational   problem,   borderline   intellectual   functioning,   and   borderline

personality traits. Id. Mother also had a diagnosis, by history of treatment


                                       -9-
J-S55043-20


at Nulton Diagnostic, of major depressive order, generalized anxiety, and

post-traumatic stress disorder. Id. at 67-68.     Mr. Kashurba recommended

Mother should be treated with medication and psychotherapy.          Id.   Since

Mother has borderline personality features and traits, he also recommended

that Mother should have social skills training.      Id. at 68.    Further, Mr.

Kashurba recommended that Mother should have intensive outpatient services

including both individual and group therapy on a weekly basis in addition to

the medication. Id. at 69.

      On cross-examination by Mother’s counsel, Mr. Kashurba testified that,

when he first evaluated Mother on February 19, 2018, he observed Mother

interact with Child, and that they seemed to be affectionate and to share a

bond. Id. at 77. Mr. Kashurba deferred to the personnel who conducted the

parenting training classes with regard to Mother’s ability to parent Child, and

whether her ability had improved with training, over time. Id. at 75, 78.

      JusticeWorks Youth Care program director, Ms. Schreyer, testified that

she worked with Mother and provided family services to her, consisting of

working on parenting, primarily in the goal areas of building a bond with Child,

learning different parenting skills, and having appropriate interactions and

observations, with the assistance of visit coaching.      Id. at 82-84.     Ms.

Schreyer testified that, when Mother completed the services, Ms. Schreyer

would not have been comfortable leaving Mother with Child if someone were

not there to prompt Mother. Id. at 88-89. Ms. Schreyer testified that Mother


                                     - 10 -
J-S55043-20


and Child have a strong bond when they are together for the visitation, but

she is familiar with reports that Mother often misses her phone contact with

Child. Id. at 89. Ms. Schreyer has observed Child with her foster family, and

finds that they meet Child’s needs and that Child is bonded with them. Id.

          Ms. Schreyer opined that the termination of Mother’s parental rights is

in Child’s best interests. Id. at 89-90. Ms. Schreyer opined that, when she

worked with Mother, there were still areas that remained for Mother to address

and work on before Mother could multi-task and have full-day visits with Child,

let alone safely and successfully parent Child on her own. Id. at 90.

          CYS social worker, Ms. Mills, testified that Parents had goals of

increasing parenting skills; obtaining housing; and improving decision-making

skills.    Id. at 100.   Prior to the goal change hearing, Ms. Mills scheduled

sixteen supervised visits and fourteen social work sessions with Mother, but

Mother attended only eleven visits and eight social work sessions. Id. Ms.

Mills utilized the parent-child interaction model known as the “Safe Care

Program”. Id. at 101. This module has a goal of learning basic hands-on

parenting skills to increase positive interactions with Child and increase

Parents’ bond with Child by teaching new ways to help Child learn, grow, and

develop.       Id. at 101-102.    Mother was able to provide basic hands-on

parenting, such as changing Child’s diaper and comforting Child when she was

crying, but she had difficulty in decision-making for Child’s daily activities,

such as planning ahead. Id. at 102. Mother also had difficulty focusing on


                                       - 11 -
J-S55043-20


Child for an extended period of time, such as following Child to Child’s next

activity. Id. at 102-103.

      Ms. Mills stated that the level of parenting ability that Mother

demonstrated while she worked with Mother did not reflect the level of

parenting ability Ms. Mills would have expected, given Mother’s prior parenting

training. Id. at 103. Ms. Mills testified that Mother appeared to have the

ability to use basic hands-on parenting skills and was able to comfort Child

when Child was crying, and there appeared to be a bond between Child and

Mother; however, ongoing extensive parenting was difficult for Mother, as she

had difficulty in focusing on Child. Id. at 104. Ms. Mills testified that Child

would not be safe in Mother’s care, because Mother would have difficulty

caring for Child on an extended basis and required prompting from Ms. Mills

in caring for Child during the two-hour visits. Id. at 104-105. Mother did not

bring the necessary materials with her when she attended the visits. Id. at

105. Mother had difficulty retaining the skills she learned from week-to-week,

as well as difficulty answering open-ended questions regarding why particular

skills were important. Id.

      Ms. Mills testified that Mother did not have the level of ability to make

progress in a reasonable amount of time, given her extensive training prior to

working with Ms. Mills and her lack of motivation to show up to visits and to

practice her skills while working with Ms. Mills. Id. at 106-107. Although Ms.

Mills noted that Mother and Child are bonded to some degree, she opined that


                                    - 12 -
J-S55043-20


the termination of Mother’s parental rights was in Child’s best interests and

that Child would not be emotionally harmed. Id. at 107.

       Next, Dorothy Wyatt, of Christian Home of Johnstown, testified

regarding her work with Mother in the independent living program. Id. at

115. Ms. Wyatt stated that, in particular, she focused with Mother on possibly

pursuing post-secondary education and securing housing.      Id. at 115-116.

Ms. Wyatt testified that, while Mother was in foster care, Ms. Wyatt met with

her twice a month, but, when Mother was no longer in foster care, she met

with Mother only once a month. Id. at 116. During the entire time while Ms.

Wyatt met with Mother, Mother did not obtain a job or housing, and Mother

did not establish that she could parent a child. Id. at 117-118. Mother only

showed an interest in working with Ms. Wyatt in August and September of

2019, and, after that date, Ms. Wyatt did not have any more contact with

Mother, despite her attempts to continue to work with Mother. Id. at 117-

120.

       At the hearing on June 3, 2020, the trial court heard the remainder of

Mother’s testimony. During her testimony, Mother raised serious allegations

regarding an adult male. Id. at 29-39. CYS then presented the testimony of

Melissa Raho, the CYS social work supervisor, concerning what CYS would do

to address and investigate Mother’s allegations which, to her knowledge,

Mother was raising for the first time. N.T., 6/3/20, at 39-41. Ms. Raho stated

that CYS would investigate the allegations per its protocol.    Id.   Mother’s


                                    - 13 -
J-S55043-20


counsel requested the trial court take her allegations into consideration and

stay its decision on the petition until an investigation was concluded.         Id. at

42-43. At the close of the hearing, the GAL/Legal Counsel recommended that

the Parents’ paternal rights to the almost three-year-old Child should be

terminated so that Child may be adopted by her foster family, with whom she

has lived for almost two and a half years and is bonded, and have permanency

and stability in her life. Id. at 47-49. The GAL/Legal Counsel stated that the

termination of Mother’s parental rights would not be detrimental to Child’s

emotional welfare.      Id.   The court declined Mother’s request to stay the

proceedings, and asked counsel to keep it apprised of any developments. Id.

at 49.

         In the decree entered on June 12, 2020, the trial court terminated the

Parents’ parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (a)(2), (5), (8),

and (b). On July 10, 2020, Mother filed a notice of appeal, along with a concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

         In her brief, Mother raises the following issues:

         A. Whether the [t]rial [c]ourt erred as a matter of law and/or
         manifestly abused its discretion in determining the Agency
         sustained its burden of proving the termination of Natural Mother,
         N.S.K.’s, parental rights is warranted under Sections 2511(a)(1),
         2511(a)(2), 2511(a)(5) and/or 2511(a)(8) of the Adoption Act?

         B. Whether the [t]rial [c]ourt erred as a matter of law or abused
         its discretion by terminating the natural mother’s rights before the
         completion of an investigation into an allegation which was


                                        - 14 -
J-S55043-20


      revealed during the hearing and which directly relates to the
      reason the natural mother and child were initially separated?

Mother’s Brief, at 7.

      In her brief, Mother argues:

      [T]he Agency failed to establish the statutory factors necessary to
      terminate her parental rights pursuant to Sections 2511(a)(1),
      2511(a)(2), 2511(a)(5) and/or 2511(a)(8) of the Adoption Act by
      clear and convincing evidence. Even in the event this Court were
      to conclude the Agency established grounds for the termination of
      Mother’s parental rights pursuant to the Adoption Act, Mother
      argues the [t]rial [c]ourt nevertheless erred in concluding the best
      interests of the Child would be served by terminating her parental
      rights.

            Mother also argues the [t]rial [c]ourt erred as a matter of
      law or abused its discretion by terminating Mother’s parental
      rights before the completion of an investigation into an allegation
      which was revealed during the hearing and which directly relates
      to the reason the natural mother and child were initially
      separated.

            Mother requests that the [t]rial [c]ourt’s decision
      terminating her parental rights be reversed and, upon the
      conclusion of the investigation by Agency of the allegation made
      by the [m]other, the record be updated.

Mother’s Brief, at 11, 14.

      Mother challenges the trial court’s conclusion with regard to section

2511(b), stating:

            Even in the event this Court were to conclude the Agency
      established one (1) or more statutory grounds to support the
      termination of Mother’s parental rights, the Agency failed to
      demonstrate the best interests of the [c]hild would be served by
      terminating Mother’s parental rights at this time. In the instant
      case, the [C]ourt should be guided by the fact that there was not
      any evidence presented which disputes the fact that the [c]hild
      has a bond with the [m]other. Mother is pregnant with another



                                     - 15 -
J-S55043-20


       child and she desires to be reunified with the [c]hild [M.L.K.] and
       maintain a family bond.

              The [m]other has experienced many issues which have
       impeded her efforts at reunification. However, Mother has stable
       housing and her mental health has improved, all of which were
       the primary reasons which lead [sic] to the [c]hild being removed.
       When Mother has been able to attend visits with the child, she was
       attentive to her needs and tended to her needs. Agency witness,
       Jessica Mills, testified that Mother exhibited basic hands-on
       parenting skills (T. 104). There was no testimony offered to
       dispute the bond that the [c]hild has with Mother. To the contrary,
       several of Agency witnesses testified that there is a bond between
       Mother and Child. The Agency failed to meet its burden to
       establish that Mother does not have a bond with the [c]hild.
       Furthermore, the [t]rial [c]ourt failed to fully consider the effect
       terminating Mother’s parental rights will have on the emotional
       needs and welfare of the [c]hild pursuant to Section 2511(b).
       Accordingly, even if this Court concludes the Agency established
       one or more statutory grounds terminating Mother’s parental
       rights, the [t]rial [c]ourt nevertheless erred in concluding the
       termination of Mother’s rights serves the needs and welfare of the
       [c]hild. Mother contends that it is in the [c]hild’s best interest to
       be reunified with Mother and to establish a relationship with her
       sibling.

Id. at 22-23.3

       Moreover, with regard to the second issue in her brief, Mother asserts

that, in her testimony on June 3, 2020, she raised serious allegations involving

____________________________________________


3 We find the issue regarding section 2511(b) discussed in Mother’s brief was
not subsumed into the first issue in her concise statement and statement of
questions involved, which specified CYS’s failure to sustain its burden of proof
with regard to section 2511(a)(1), (2), (5), and (8). Thus, Mother waived any
challenge to section 2511(b) for our review. See Krebs v. United Refining
Co., 893 A.2d 776, 797 (Pa. Super. 2006) (stating that a failure to preserve
issues by raising them both in the concise statement of errors complained of
on appeal and statement of questions involved portion of the brief on appeal
results in a waiver of those issues); see also In re W.H., 25 A.3d 330, 339
n.3 (Pa. Super. 2011); see also In re M.Z.T.M.W., 163 A.3d 462, 465-66
(Pa. Super. 2017).

                                          - 16 -
J-S55043-20



an adult male. Mother claims these allegations are the basis for her emotional

outbursts and her subsequent admission into a psychiatric facility and

separation from Child. Mother states that she reported the incident to a social

worker, Kristin Caro, but the Agency’s witness, Melissa Raho, testified that

she was never made aware of the allegations. Mother’s Brief, at 24 (citing

N.T., 6/3/20, at 40).

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
      A.3d 1179, 1190 (Pa. 2010). If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. Id.; R.I.S., [614 Pa. 275,
      284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has
      been often stated, an abuse of discretion does not result merely
      because the reviewing court might have reached a different
      conclusion. Id.; see also Samuel Bassett v. Kia Motors
      America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa. 2011);
      Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d 630, 634
      (Pa. 2003). Instead, a decision may be reversed for an abuse of
      discretion     only     upon       demonstration      of     manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at 28-
      30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency and

                                     - 17 -
J-S55043-20


      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion. In re Adoption of Atencio, [539
      Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

      The burden is upon the petitioner to prove, by clear and convincing

evidence, that the asserted grounds for seeking the termination of parental

rights are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s termination of parental rights if

any one subsection of section 2511(a) has been satisfied. See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, we focus on section

2511(a)(2) and (b), which provides:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ***
          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary

                                      - 18 -
J-S55043-20


         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                     ***
      (b) Other considerations.--The court in terminating the rights of a
      parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following elements:

(1) repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental well-

being; and (3) the causes of the incapacity, abuse, neglect or refusal cannot

or will not be remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272

(Pa. Super. 2003).    The grounds for termination of parental rights under

section 2511(a)(2), due to parental incapacity that cannot be remedied, are

not limited to affirmative misconduct; to the contrary those grounds may

include acts of refusal as well as incapacity to perform parental duties. In re

A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).




                                     - 19 -
J-S55043-20


        This Court has stated “once the statutory grounds for termination have

been met under [s]ection 2511(a), the [trial] court must consider whether

termination serves the needs and welfare of the child, pursuant to [s]ection

2511(b).” See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc).4       The focus in terminating parental rights under section

2511(a) is on the parent, but it is on the child pursuant to section 2511(b).

Id.     In reviewing the evidence in support of termination under section

2511(b), our Supreme Court has stated as follows.

               [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
        of the child have been properly interpreted to include
        “[i]ntangibles such as love, comfort, security, and stability.” In
        re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [533
        Pa. 115, 121, 620 A.2d 481, 485 (Pa. 1993)], this Court held that
        the determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond. In
        re K.M., 53 A.3d at 791.

In re: T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding


____________________________________________


4 Although Mother waived any challenge to the termination of her parental
rights under section 2511(b), as part of our two-tiered analysis, we will,
nevertheless, discuss the termination under that section to demonstrate that,
even if Mother had not waived any challenge, CYS satisfied its requirements.

                                          - 20 -
J-S55043-20


evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

      Here, the trial court addressed both of Mother’s issues together, as

follows:

      13. A representative of Justice Works Youth Care[, Ms. Schreyer,]
      testified concerning a Justice Works report for services rendered
      in 2019. Justice Works began providing services in December of
      2018. In their report, the referral listed multiple goal areas for
      [Mother] all involving around the concern that [Mother] was
      refusing to parent [Child].

           “It has also been shared that [Mother] had once again
           stopped taking medication, was not attending school,
           would not allow any suggestions on parenting, and often
           left home without [Child] to go see friends sometimes for
           days.”

             [Mother] was able to accomplish various goals. At times she
      would be able to provide a safe, productive visit with the child
      without prompting. Other times she would need assistance with
      being able to fully parent the child. Multitasking proved to be very
      difficult for [Mother]. [Mother’s] mental health was a noted area
      of concern during the review period, as it was believed to
      progressively decline. There were various times where [Mother]
      was encouraged to explore a deeper level of commitment to her
      mental health sessions, as she had shown continuing signs of her
      mental health deteriorating. When asked if she felt she was
      experiencing similar signs of depression or other diagnoses, she
      would disclose that “she felt fine” (Petitioner’s Exhibit 10).

      14. CYS had provided services through one of its social workers[,
      Ms. Mills,] through a training curriculum called “Safe Care.” In

                                     - 21 -
J-S55043-20


     her report to the [trial court] (Petitioner’s Exhibit 11), the worker
     noted that both [Father] and [Mother] were often unprepared for
     their sessions as they frequently did not bring their Safe Care
     binders and frequently verbalized that they had not participated
     in the skills they were to be learning between sessions. . . . The
     report notes that [Mother] appeared to have significant cognitive
     limitations such as diminished memory, delayed mental
     processing, and difficulty problem-solving. The social worker was
     in agreement with CYS’ recommendation of goal change to
     adoption.

     15. Services were also provided to [Mother] and [Father] through
     the Independent Living Program overseen by The Christian Home
     of Johnstown, Inc.[, Ms. Wyatt]. Of special note is a comment in
     the report December 2019 through January 2020, which says:

        “Client made no contact with Case Manager for the month
        of January. Case Manager attempted to attend Client’s
        visit with minor child to sign paperwork and give stipends
        to the client, but the social worker informed the Case
        Manager that the Client canceled and was moving to
        Florida” (Petitioner's Exhibit 12).

     16. The [trial court] feels sorry for this young couple. They, as
     many of the parents who find themselves in involuntary
     termination court proceedings, never had a chance, then[,] when
     given an opportunity through CYS services[,] they are unable to
     take advantage of those services. They love their child, but
     cannot provide for the child. [Mother] testified to serious
     allegations concerning an adult male. The [trial court] has been
     assured that the allegations are being checked out by CYS.
     Notwithstanding those allegations, the fact remains that the child
     has not been in the custody of [Mother] since the child was eight
     months old. . . . [Mother] has no job, no independent living, and
     cannot be left alone with the child. . . .

     17. In the [trial court’s] opinion, this child needs support and
     affection and an opportunity to flourish. She is doing well in foster
     care.

     18. [CYS] has established a legal basis for terminating the
     parental rights of . . . [Parents].

                                    ***

                                    - 22 -
J-S55043-20


      20. There is conflicting testimony as to a bond between [Mother]
      and her child. . . . Even though there is some type of a bond
      between [Mother] and her child, there is testimony that severing
      that bond will not have a detrimental effect on the child.

      21. In terminating the parental rights of these [p]arents, this
      [c]ourt has found this will best meet the developmental, physical,
      and emotional needs and welfare of the child.

                                    ***

Trial Court Opinion, 6/12/20, at 11-15.

      After a careful review of the record, this Court finds the trial court’s

decision to terminate the parental rights of Mother under section 2511(a)(2)

and (b) is supported by competent, clear and convincing evidence in the

record. In re Adoption of S.P., 616 Pa. at 325-326, 47 A.3d at 826-827. In

so finding, we have carefully reviewed the testimony of Ms. Pitman, Ms.

Schreyer, Ms. Mills, and Ms. Wyatt, as well as Mr. Kashurba, as set forth

above. There was competent evidence in the record from which the trial court

could have concluded that CYS proved, by clear and convincing evidence, that

Mother demonstrated: (1) repeated and continued incapacity, abuse, neglect

or refusal to parent; (2) such incapacity, abuse, neglect or refusal caused

Child to be without essential parental care, control or subsistence necessary

for her physical or mental well-being; and (3) the causes of the incapacity,

abuse, neglect or refusal cannot or will not be remedied. See In re Adoption

of M.E.P., 825 A.2d at 1272.

      Moreover, although there was conflicting testimony regarding the

existence of a bond between Child and Mother, as noted by the trial court, the

                                    - 23 -
J-S55043-20


trial court did not abuse its discretion or commit an error of law in determining

that the severance of any bond that existed would further Child’s

developmental, physical, and emotional needs and welfare, and, thus, would

further Child’s best interests, and would not be detrimental to Child.       Our

Supreme Court has stated that the mere existence of a bond or attachment

of a child to a parent will not necessarily result in the denial of a termination

petition, and that “[e]ven the most abused of children will often harbor some

positive emotion towards the abusive parent.” See In re: T.S.M., 620 Pa. at

627, 71 A.3d at 267 (quoting In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super.

2008)).   The Supreme Court stated, “[t]he continued attachment to the

natural parents, despite serious parental rejection through abuse and neglect,

and failure to correct parenting and behavior disorders which are harming the

children cannot be misconstrued as bonding.”) See In re: T.S.M., 620 Pa. at

629, 71 A.3d at 267 (quoting In re Involuntary Termination of C.W.S.M.,

839 A.2d 410, 418 (Pa. Super. 2003) (Tamilia, J. dissenting)). Thus, had

Mother preserved a challenge to section 2511(b), we would find that the trial

court properly ruled that CYS met its burden with regard to section 2511(b).

In re: T.S.M., 620 Pa. at 628-629, 71 A.3d at 267.

      Finally, Mother’s allegations of abuse by an adult male, made, for the

first time, to the knowledge of CYS witness Ms. Raho, during the testimony at

the second day of the hearing on the termination petition, was to be afforded

due consideration by the trial court, and considered, if the CYS investigation


                                     - 24 -
J-S55043-20


bore out that Mother’s allegations had merit. We find that the trial court did

not commit an abuse of discretion or an error of law in terminating Mother’s

parental rights despite CYS’s opening of an investigation into Mother’s new

allegations, especially since there has been no showing that the allegations

were founded.

      While Mother may claim to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). We stated in In re Z.P.,

a child’s life “simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.” Id. at 1125.

Rather, “a parent’s basic constitutional right to the custody and rearing of his

child is converted, upon the failure to fulfill his or her parental duties, to the

child’s right to have proper parenting and fulfillment of his or her potential in

a permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004). Accordingly, we affirm the trial court decree.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2020



                                      - 25 -
J-S55043-20




              - 26 -